Exhibit 10.1

TERMS AND CONDITIONS

2006 EXECUTIVE STOCK OPTION

NORTHERN TRUST CORPORATION 2002 STOCK PLAN

GRANT DATE: FEBRUARY 21, 2006

THIS STOCK OPTION AGREEMENT (AS DEFINED BELOW) IS AN AGREEMENT BETWEEN YOU AND
NORTHERN TRUST CORPORATION. PLEASE READ THIS AGREEMENT CAREFULLY. IF YOU AGREE
TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, PLEASE CLICK
THE “I ACCEPT” BUTTON AT THE END OF THIS AGREEMENT. IF YOU DO NOT AGREE TO THESE
TERMS AND CONDITIONS, PLEASE CLICK THE “I DECLINE” BUTTON AT THE END OF THIS
AGREEMENT, IN WHICH CASE THIS AGREEMENT WILL BE OF NO FORCE AND EFFECT AND YOUR
AWARD UNDER THIS AGREEMENT WILL BE CANCELLED.

1. Governing Documents. Your stock option grant is subject to the provisions of
the Northern Trust Corporation 2002 Stock Plan (the “Plan”) and the stock option
notice (the “Option Notice”). The Option Notice and these Terms and Conditions
constitute the “Stock Option Agreement” as defined in the Plan. If there is any
conflict between the information in the Stock Option Agreement and the Plan, the
Plan will govern. These Terms and Conditions apply to non-qualified stock
options and incentive stock options issued under the Plan.

2. Amendments. The Compensation and Benefits Committee of the Board of Directors
(the “Committee”) may amend the terms of the Plan or the Stock Option Agreement
at any time, except that any amendment that adversely affects your rights in any
material way requires your written consent.

3. Exercise Limitations. Your stock option is exercisable from and after the
vesting date(s) set forth on the Option Notice until the ten (10)-year
anniversary of the date the option was granted (the “Expiration Date”), except
as provided below:

 

  •   Change in Control. Your stock option (whether vested or unvested) becomes
vested and exercisable from and after the date of a “Change in Control” (as
defined in the Plan) of the Corporation. Please see “Other Termination of
Employment” below for additional provisions relating to a “Change in Control.”

 

  •   Death. If you die while employed, your stock option (whether vested or
unvested) becomes vested and exercisable as of the date of your death and may be
exercised by your beneficiary at any time until the earlier of (a) five
(5) years following your death and (b) the Expiration Date. If you do not name a
beneficiary (or your beneficiary dies before you), your stock option will pass
to the following persons in the order indicated:

 

  •   Your spouse; if none, then,



--------------------------------------------------------------------------------

  •   Your children (in equal amounts); if none, then,

 

  •   Your parents (in equal amounts); if none, then,

 

  •   Your brothers and sisters (in equal amounts); if none, then,

 

  •   Your estate.

 

  •   Retirement. If you retire, your stock option continues to vest in
accordance with its terms, and, once vested, it may be exercised at any time
until the earlier of (a) five (5) years following the effective date of your
retirement and (b) the Expiration Date. The terms “retire” and “retirement” mean
retirement occurring by reason of your having qualified for a Normal, Early, or
Postponed Retirement Pension under The Northern Trust Company Pension Plan. You
should be aware that an unexercised incentive stock option automatically
converts into a non-qualified stock option three (3) months after termination of
employment due to retirement pursuant to the applicable provisions of the
Internal Revenue Code of 1986, as amended (the “Code”) relating to incentive
stock options.

 

  •   Special Circumstances. If (a) on the date of grant, you are a Management
Committee member, and (b) on the date of your termination of employment, you are
age 55 or older and have a minimum of 10 years of employment with the
Corporation or its Subsidiaries, then your stock option continues to vest in
accordance with its terms, and, once vested, it may be exercised at any time
until the earlier of (i) five (5) years following the date of your termination
of employment and (ii) the Expiration Date. You should be aware that an
unexercised incentive stock option automatically converts into a non-qualified
stock option three (3) months after termination of employment under the
described circumstances pursuant to the applicable provisions of the Code.

 

  •   Disability. If you become disabled while employed, your stock option
(whether vested or unvested) becomes vested and exercisable upon your disability
and may be exercised at any time until the earlier of (a) five (5) years
following your disability, and (b) the Expiration Date. The term “disability”
means a disability that continues for a period of 12 months as defined by
Northern Trust’s Managed Disability Program, at which date you are terminated
from the Plan. You should be aware that an unexercised incentive stock option
automatically converts into a non-qualified stock option three months after
termination from the Plan due to disability pursuant to the applicable
provisions of the Code relating to incentive stock options.

 

  •   Severance. If your employment is terminated under circumstances that
entitle you to severance benefits under the Northern Trust Corporation Severance
Plan (the “Severance Plan”), and you have executed and not revoked a settlement
agreement, waiver and release under the Severance Plan (a “Release”), your stock
option (whether vested or unvested) becomes vested and exercisable as of the
date of your termination of employment and may be exercised at any time until
the

 

-2-



--------------------------------------------------------------------------------

earlier of (a) one-hundred and eighty (180) days following your termination of
employment under the Severance Plan and (b) the Expiration Date. If you are
eligible for a Normal, Early, or Postponed Pension Retirement Pension upon
termination of employment under the Severance Plan, your stock option (whether
vested or unvested) becomes vested and exercisable as of the date of your
termination of employment and may be exercised at any time until the earlier of
(a) five (5) years following the effective date of your retirement and (b) the
Expiration Date. You should be aware that an unexercised incentive stock option
automatically converts into a non-qualified stock option three (3) months after
termination of employment in these circumstances pursuant to the applicable
provisions of the Code relating to incentive stock options.

 

  •   Other Termination of Employment. Except as set forth below, if (a) your
employment terminates for any reason other than death, retirement or a severance
under the Severance Plan for which you have executed and not revoked a Release,
and (b) you are not terminated from the Plan due to disability pursuant to the
“Disability” provisions described above, your stock option, if and to the extent
vested as of the date of your termination of employment, may be exercised at any
time until the earlier of (i) three (3) months following the date of your
termination of employment and (ii) the Expiration Date. Your stock option, if
and to the extent unvested as of the date of your termination of employment,
expires as of the date of your termination of employment. A termination of
employment shall not be deemed to occur by reason of your transfer between the
Corporation and a Subsidiary of the Corporation or between two Subsidiaries of
the Corporation. The post-termination exercise provision of this sub-paragraph
shall apply to you if you become a consultant to the Corporation or a Subsidiary
of the Corporation upon termination of your employment from the Corporation or a
Subsidiary of the Corporation. Notwithstanding the foregoing, if, within the
two-year period following a Change in Control, (A) your employment by the
Corporation or a subsidiary of the Corporation is terminated for any reason
other than death, retirement or a severance under the Severance Plan for which
you have executed and not revoked a Release, and (B) you are not terminated from
the Plan due to disability pursuant to the “Disability” provisions described
above, then (except as may otherwise be specified in an Employment Security
Agreement between you and the Corporation), your stock option, to the extent
vested, may be exercised at any time until the earlier of (I) six (6) months
following the date of your termination of employment, and (II) the Expiration
Date; provided, however, you should be aware that an unexercised incentive stock
option automatically converts into a non-qualified stock option three (3) months
after termination of employment in connection with a Change of Control pursuant
to the applicable provisions of the Code relating to incentive stock options.

4. Re-Employment. If, after your termination of employment, you are re-employed
by the Corporation or one of its Subsidiaries, upon your return you will be
considered a new hire. Options that previously expired upon your termination of
employment remain expired and are not reinstated.

 

-3-



--------------------------------------------------------------------------------

5. Exercise of Options.

 

  •   How to Exercise. You may exercise your stock option by contacting
Retirement Passport through the H.R. Service Center at (800) 807-0302. For
inquiry or modeling, you can use Your Benefits Resources online. You may access
Your Benefits Resources online through the People Place on nside northern by
selecting My Place followed by the Retirement and Stock Option Plans link.

 

  •   Black-out Period. Due to federal securities law concerns, the Corporation
has a “black-out” policy which restricts any exercise of your stock option
around quarterly corporate earnings announcements. Please refer to the
“Statement of Confidential Information and Securities Trading” for further
information about the Corporation’s black-out policy. You may access this
document online through nside northern. From the homepage click on Corporate,
and then Corporate Policies.

6. Nontransferability. Your stock option is not transferable other than as
provided in these Terms and Conditions, except that you, with the prior approval
of the Committee, may transfer a non-qualified stock option (but not an
incentive stock option) under certain circumstances and subject to the terms and
conditions of the Plan and such limits as the Committee may establish, and the
transferee shall remain subject to all the terms and conditions applicable to
the non-qualified stock option prior to the transfer. Except as described in the
prior sentence, your stock option (whether a non-qualified stock option or an
incentive stock option) is exercisable, during your lifetime, only by you or
your personal representative. Additional written information regarding the
mechanics and consequences of transferring a non-qualified stock option is
available from the Corporate Secretary. You should request and review this
information prior to making a request to transfer a non-qualified stock option.

7. Delivery of Shares. Delivery of shares of Common Stock upon exercise of your
stock option is subject to the withholding of all applicable taxes. At your
election, any withholding tax obligation shall be satisfied by the Corporation’s
withholding of a portion of the shares otherwise distributable to you at a rate
acceptable to the Corporation or by your delivery of previously acquired shares
that are “mature” (meaning that the shares have been held by you for more than
six months) to the Corporation, up to the maximum federal rate. Payment of
federal income taxes may be accomplished through a combination of withholding of
shares and delivery of previously acquired shares that are “mature.” If at any
time the Corporation shall be advised by its counsel that the shares deliverable
upon an exercise of the option must be accompanied or preceded by a prospectus
meeting the requirements of the Securities Act of 1933 or any State securities
law, or that the Corporation must comply with the rules of any securities
exchange on which its common stock is traded, the Corporation will use its
reasonable best efforts to deliver such prospectus and to comply with the rules
of such securities exchange not later than a reasonable time following the
exercise of the option, but the delivery of shares by the Corporation may be
deferred until such prospectus is available or the Corporation complies with the
rules of such securities exchange. As an option holder, you have no interest in
the shares covered by the option until the shares are actually issued.

 

-4-



--------------------------------------------------------------------------------

8. Restricted Activity. Despite anything to the contrary in these Terms and
Conditions, your stock options (whether vested or unvested) shall be forfeited
and the Corporation shall have no obligation to honor the exercise of the stock
options by you (or your beneficiary), if you:

 

  (a) at any time after the date of these Terms and Conditions, have divulged,
directly or indirectly, or used for your own or another’s benefit, any
Confidential Information; or

 

  (b) at any time after the date of these Terms and Conditions and through a
period of twelve (12) months after you cease to be employed by the Corporation
or any of its Subsidiaries for any reason, have Solicited, or assisted in the
Solicitation of, any Client or Prospective Client; or solicited, encouraged,
advised, induced or caused any employee of the Corporation or any of its
Subsidiaries to terminate his or her employment with the Corporation or any of
its Subsidiaries, or provided any assistance, encouragement, information, or
suggestion to any person or entity regarding the solicitation or hiring of any
employee of the Corporation or any of its Subsidiaries; provided, however, that
this clause (b) shall not prohibit any Solicitation of any Client or Prospective
Client with whom I had a business relationship prior to the start of my
employment with the Corporation or any of its Subsidiaries, provided no
Confidential Information, directly or indirectly, is used in each Solicitation.

 

  (c) If you shall have so engaged in any such activity described in clauses
(a) or (b) above without the written consent of the Corporation, your stock
options (whether vested or unvested) shall be forfeited to the Corporation by
notice in writing to you within a reasonable period of time after the
Corporation acquires knowledge of your violation of this Section 8. Any failure
by you to comply with this Section 8 shall entitle the Corporation, as
determined by the Committee in its sole discretion, to (i) cancel and terminate
all of your unexercised, unexpired or unpaid stock options (whether vested or
unvested) under the Plan, and (ii) rescind any exercise, payment or delivery
under any stock option occurring within twelve (12) months prior to, or at any
time following, the date of your termination of employment for any reason
(including but not limited to termination of employment due to retirement or
disability). Upon any such rescission, (1) you shall immediately pay to the
Corporation the amount of any gain realized or payment received, and (2) you
shall immediately forfeit to the Corporation any shares of the Corporation’s
Common Stock received, in each case as a result of the rescinded exercise,
payment or delivery under any stock options, in such manner and on such terms
and conditions as the Committee shall require, and the Corporation shall be
entitled, as permitted by applicable law, to deduct from any amounts the
Corporation owes you from time to time the amount of any such gain realized or
payment received. “Gain realized” shall be the excess of the fair market value
of the Corporation’s common stock on the date of exercise over the option
exercise price, multiplied by the number of shares purchased.

 

-5-



--------------------------------------------------------------------------------

9. No Contract of Employment. The option grant shall not be deemed to obligate
the Corporation or any of its Subsidiaries to continue your employment for any
particular period, nor is employment guaranteed for the length of the vesting
schedule set forth in the Option Notice.

10. Taxes. Please refer to the “Summary Description of the Northern Trust
Corporation 2002 Stock Plan” for a description of the U.S. federal income tax
consequences affecting non-qualified stock options and incentive stock options.

11. Applicable Law. All questions pertaining to the validity, construction and
administration of the Plan and the stock option grants to which the Option
Notice and these Terms and Conditions apply shall be determined in conformity
with the laws of the State of Illinois, without regard to the conflict of law
provisions of any state.

12. Definitions. Capitalized terms not defined in the Stock Option Agreement
shall have the meanings assigned to them in the Plan. For purposes of the Stock
Option Agreement:

 

  (a) “Client” means any person or entity with which the Corporation, or any of
its Subsidiaries, did business and with which you had contact, or about which
you had access to Confidential Information, during the last twelve (12) months
of your employment.

 

  (b) “Competitive Service or Product” means any service or product: (i) that is
substantially similar to or competitive with any service or product that you
created or provided, or of which you assisted in the creation or provision,
during your employment by the Corporation or any of its Subsidiaries; or
(ii) about which you had access to Confidential Information during your
employment by the Corporation or any of its Subsidiaries.

 

  (c) “Confidential Information” means any trade secrets or other information,
including, but not limited to, any client information (for example, client
lists, information about client accounts, borrowings, and current or proposed
transactions), any internal analysis of clients, marketing strategies, financial
reports or projections, business or other plans, data, procedures, methods,
computer data or system program or design, devices, lists, tools, or
compilation, which relate to the present or planned business of the Corporation
or any of its Subsidiaries and which has not been made generally known to the
public by authorized representatives of the Corporation.

 

  (d) “Prospective Client” means any person or entity to which the Corporation,
or any of its Subsidiaries or affiliates, provided, or from which the
Corporation, or any of its Subsidiaries received, a proposal, bid, or written
inquiry (general advertising or promotional materials and mass mailings
excepted) and with which you had contact, or about which you had access to
Confidential Information, during the last twelve (12) months of your employment.

 

  (e) “Solicit” and “Solicitation” (with respect to Clients or Prospective
Clients) mean directly or indirectly, and without the Corporation’s written
authorization, to invite, encourage, request, or induce (or to assist another to
invite, encourage,

 

-6-



--------------------------------------------------------------------------------

request or induce) any Client or Prospective Client of the Corporation, or any
of its Subsidiaries, to: (i) surrender, redeem or terminate a product, service
or relationship with the Corporation, or any of its Subsidiaries; (ii) obtain
any Competitive Service or Product from you or any third party; or
(iii) transfer a product, service or relationship from the Corporation, or any
of its Subsidiaries, to you or any third party.

 

-7-